—Appeal from an order of the Supreme Court at Special Term, entered August 9,1972 in Schenectady County, which granted the motion of respondents to consolidate the above actions and placed venue in ‘ Schenectady County. In a prior proceeding the same Justice as heard the motions herein had directed consolidation of Actions Nos. 1 and 2 and placed venue in Albany County where jurisdiction had been first invoked, according to the general rule. (Cf. Maeeabee V. Nangle, 33 A D 2d 918.) Upon the present record there would be no basis for placing venue in Schenectady County. (See Linton v. Lehigh Val. R, R. Co., *88432 Á D 2d 148; Kiamisha Concord v. Greenman, 29 A D 2d 904.) As to consolidation of Actions Nos. 1 and 2, the propriety thereof is not disputed upon this appeal and there are common questions of law and fact. Action No. 3 involves the same individuals as Actions Nos. 1 and 2, but does not appear to involve the same corporation and there are no apparent common questions of law and fact. Order modified, on the law and the facts, by striking therefrom so much as consolidated Action No. 3, with Actions Nos. 1 and 2 and named Schenectady County as the place of trial, and trial directed in Albany County, with costs to appellant, Morris Cramer. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Kane, JJ., concur.